Title: From Thomas Jefferson to Thomas Leiper, 29 November 1791
From: Jefferson, Thomas
To: Leiper, Thomas



Sir
Philadelphia Nov. 29. 1791

I was in hopes Capt Stratton would have brought the 6. hhds. of my tobo. which still remain at Richmond. But he is come without them. I had waited supposing that on his arrival I might have settled the whole purchase with you. I shall immediately order them by the first vessel without waiting for Stratton. For the present however I must ask the favor of you to furnish me with a thousand dollars, cash, or a discountable note, as shall be most convenient to you. I am Sir Your very humble servt,

Th: Jefferson

